           Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
VINCENT IODICE


                                   Plaintiff(s),                        COMPLAINT


                                   -against-                            Index No: 20-4217
                                                                        Jury Trial Demanded
ARCHCARE AT TERENCE CARDINAL COOKE
HEALTH CARE CENTER, 1199 SEIU UNITED
HEALTHCARE WORKERS EAST, and
JANICE ATKINS

                                    Defendant(s).
-------------------------------------------------------------------X


        VINCENT IODICE (“Plaintiff” or “Mr. Iodice”) by and through his attorneys,

FLORESTAL LAW FIRM, PLLC, as and for his Complaint against ARCHCARE AT

TERENCE CARDINAL COOKE HEALTH CARE CENTER, (“Cardinal Cooke”), 1199

SEIU UNITED HEALTHCARE WORKERS EAST (“1199” or “the Union”) and JANICE

ATKINS (“Ms. Atkins”), (Collectively “Defendants”) respectfully alleges on knowledge as to

himself and his actions, and on information and belief as to all other matters.

                                            INTRODUCTION
        This action is brought against Defendants for race based discriminatory practices in terms,

conditions and privileges of employment pursuant to 42 U.S.C. §1981, New York State Human

Rights Law (“SHRL”), N.Y. Executive Law §296, et seq., and the New York City Human Rights

Law (“CHRL”) N.Y. City Admin. Code §§8-107, et seq.; conspiracy to deprive of equal privileges

and immunities under the law due to race pursuant to 42 U.S.C. §1985; aiding and abetting

discriminatory conduct pursuant to the SHRL and CHRL; breach of the duty of fair representation


                                                        1
          Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 2 of 15



against 1199, and violation of the Collective Bargaining Agreement (“CBA”) against Cardinal

Cooke; negligent supervision, hire and retention against Cardinal Cooke and 1199; and negligent

infliction of emotional distress against all Defendants. In committing these violations Defendants

have acted in bad faith, exercised gross misjudgment, displayed arbitrary and reckless indifference

to Plaintiff’s rights under the law.

                                       VENUE AND JURISDICTION
    1. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

        1343.

    2. This Court has supplemental jurisdiction over the SHRL, CHRL, and other state law

        claims pursuant to 28 U.S.C. § 1367.

    3. This action properly lies in the United States District Court for the Southern District of

        New York, pursuant to 28 U.S.C. § 1391, as the alleged unlawful acts occurred in New

        York County.

    4. Prior to the commencement of this action all prior conditions precedent, if any, have been

        met.

                                       PARTIES

    5. Mr. Iodice is a member of a protected class in that he is a male, of Caucasian descent and

        at all times relevant was a resident of the village of Bayville, state of New York.

    6. At all pertinent times Defendant Cardinal Cooke was and still is a domestic not-for-profit

        corporation, duly organized and existing under and by virtue of the laws of the state of

        New York.

    7. At all pertinent times Defendant 1199 was and still is a union duly organized and existing

        under and by virtue of the laws of the state of New York established to, inter alia,



                                                  2
      Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 3 of 15



   represent the interests of healthcare workers against violations by management

   employers.

8. At all pertinent times Defendant Janice Atkins was employed by the Union as a Contract

   Administrator.

                                  FACTUAL ALLEGATIONS
9. In January 2012 Plaintiff began his career at Cardinal Cooke as an occupational therapist

   working with disabled patients assisting them to, inter alia, become more independent in

   their everyday life.

10. Plaintiff had an excellent employment record with Cardinal Cooke during his tenure,

   having received commendations for his work performance and acknowledged by his peers

   for his exceptional work product.

11. On October 3, 2019 Plaintiff ordered and helped design a special tomato stroller containing

   a positioning cushion for one of his patients who was African-American, severely disabled

   and non-verbal. Plaintiff was very proud of his work product and confident that it would

   assist the patient in becoming more independent and looked forward to observing the

   patient’s reaction to the new stroller.

12. Indeed, Plaintiff chose this profession because he understands the plight of the disabled, as

   he too is disabled having suffered a tragic car accident in his youth that placed him in a

   severe coma for months and he had to relearn how to walk, talk and become independent.

   Plaintiff currently walks with a visible limp and has titanium in his body to support his

   limbs.

13. On October 4, 2019 Plaintiff observed the patient resting comfortably in the new stroller

   and thought that the patient looked adorable sitting in it and stated to himself “my little

   monkey look so comfortable.”

                                             3
      Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 4 of 15



14. Ms. Melanie Drax (“Ms. Drax”) an African American nurse and Mr. Iodice’s co-worker

   overheard Plaintiff’s statement and responded sternly to him “what did you say?”

15. Mr. Iodice who clearly did not have any discriminatory intent by his statement replied “my

   little monkey looks so comfortable.” Ms. Drax exclaimed to Mr. Iodice “you’re so racial!”

   To which Mr. Iodice replied in shock “No, I meant it as a term of endearment.”

16. Plaintiff did not give any further thought to his interaction with Ms. Drax, as he perceived

   that he had done nothing wrong.         Later that day a physical therapist named Anita

   approached Mr. Iodice and stated to him that some of the Certified Nursing Assistants

   (“CNA’s”) were talking about his earlier statement to the disabled patient in front of Ms.

   Drax. Plaintiff presumed that Ms. Drax had shared that information with them, as she was

   the only one who heard him make the statement. Plaintiff was surprised to hear that his

   endearing statement was the center of so much attention and could not understand why.

17. On October 7, 2019 Ms. Lucybelle Agpawa (“Ms. Agpawa”) Plaintiff’s supervisory nurse

   entered his office and stated “Vincent you need to get a [union] delegate, and meet me in

   my office.”

18. Plaintiff immediately secured a delegate to assist him and proceeded to Ms. Agpawa’s

   office. When Mr. Iodice arrived at Ms. Agpawa’s office, Ms. Alexander, a nurse

   practitioner, was also present, sitting at a table, and stated to Mr. Iodice “there has been a

   phone call to the compliance hotline made last Friday from a co-worker that said that you

   made racial slurs to a staff member and a patient.”

19. Plaintiff was in complete shock at the allegation and immediately denied it as false and

   replied unequivocally “that’s not what happened.” The delegate handed Mr. Iodice

   a sheet of paper and instructed him to write down what happened during the incident.



                                             4
      Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 5 of 15



20. Ms. Alexander halted Plaintiff from proceeding and instructed him to “stop, don’t say

   anything. I don’t want to hear anything. You need to go into the other room with the

   delegate and write down exactly what happened” and Plaintiff complied. See Exhibit 1.

21. Notwithstanding Plaintiff’s written explanation, Ms. Agpawa immediately suspended

   Plaintiff pending an investigation by Cardinal Cooke. Ms. Agpawa further instructed Mr.

   Iodice to sign a Disciplinary Action Notice, which he refused, as it contained the false

   allegations against him.    Cardinal Cooke failed to inform the Union of Plaintiff’s

   suspension in accordance with Article XXIX of the CBA. See Exhibit 2.

22. On, or about October 11, 2019 Cardinal Cooke completed their investigation and entered

   into an agreement with Plaintiff allowing his one (1) week suspension as time served for

   any alleged offence and permitting him to return to work preconditioned on his writing

   apology letters to each of the CNA’s that were allegedly present when he made his

   statement. See Exhibit 3.

23. Ms. Agpawa called Plaintiff at home with the good news and Plaintiff quickly agreed to

   Cardinal Cooke’s terms. Although Plaintiff was certain that he had made the comment

   only to Ms. Drax, he did not want to quibble over minor inaccuracies and looked forward

   to putting this matter behind him. Ms Agpawa instructed Plaintiff to return back to work

   on Monday October 14, 2019 and report to Ms. Cumanda, an African-American nurse

   practitioner.

24. Plaintiff returned to work on October 14, 2019 and relayed Ms. Agpawa’s instructions to

   Ms. Cumanda, to which she replied with hostility “I have nothing to say to you, just return

   back to your normal duties.”




                                            5
      Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 6 of 15



25. Later that day, Ms. Alexander instructed Plaintiff to write apology letters. pursuant to their

    agreement, to the three (3) CNA’s who allegedly heard Plaintiff’s statement and were

    offended by it: Ms. Drax, Ms. Erica Dixon, and Ms. Majinda Shahu. Ms. Shahu is white,

    the other two (2) are black.

26. Plaintiff wrote the letter as instructed and read it aloud to Ms. Shahu first, because she

    coincidentally happened to be the first CNA whom he came upon. See Exhibit 4. Ms.

    Shahu immediately accepted Plaintiff’s apology and stated to him “I’m so happy you’re

    back.” Ms. Dixon rejected Plaintiff’s letter of apology outright and Ms. Drax was not at

    work on that day.

27. Later that day, Ms. Alexander came back into Plaintiff’s office and instructed him to meet

    with a delegate to rewrite the letter and this time to write each of the three (3) CNA’s names

    on top of three (3) letters, as he did not do that before. Plaintiff met with delegate Sandra

    Ifill (“Ms. Ifill” or “delegate Ifill”) an African-American nurse and did as he was instructed.

28. Plaintiff rewrote the letter and read it to delegate Ifill first. Ms. Ifill stated to Plaintiff “You

    need to take out the phrase words of ‘endearment,’ make it short, apologize for what you

    said begging for forgiveness.” Plaintiff refused and stated to delegate Ifill that it was in

    fact feelings of “endearment” he had expressed to his patient and frequently used those

    same words with his own children at home.

29. Ms. Ifill responded menacingly “if you want to keep your job, then you have to change it.”

    Plaintiff conceded under duress and took out the word “endearment.” See Exhibit 5.

30. Plaintiff shared with delegate Ifill that he did not understand why Ms. Drax reacted the way

    she did, as his statement “my little monkey look so comfortable” was meant as a phrase




                                                 6
      Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 7 of 15



   of endearment.     Ms. Ifill responded angrily “you’re so selfish only thinking about

   yourself.”

31. Plaintiff re-read his apology letter to the two (2) CNA’s that were present, as instructed,

   and once again Ms. Shahu accepted his apology and Ms. Dixon did not.

32. On October 17, 2019 at approximately 3:00PM a nurse came into Plaintiff’s office and

   instructed him to once again get a delegate and report to the Senior Director of Human

   Resources’ office immediately, Ms. Christene Nation-Jumpp (“Ms. Nation-Jumpp”).

   Plaintiff was confused at this instruction, but did as he was instructed and secured delegate

   Ifill to accompany him.

33. Mr. Iodice went to Ms. Nation-Jumpp’s office with Ms. Ifill and met with Ms. Nation-

   Jumpp and Ms. Janice Atkins (“Ms. Atkins”). All of the women in the room were African-

   American. Ms. Nation-Jump began the meeting by stating that “The parents of the patient

   have heard what you said, and they are upset and want to sue Archcare Cardinal Cooke. I

   cannot have this here. You are a liability, and we came to a decision that we are going to

   terminate you.”

34. Plaintiff was in complete shock, as he was made to believe that this whole incident was

   behind him, and he had already done what was required of him. Mr. Iodice responded

   quizzically “I don’t understand, does that mean I’m fired?” To which Ms. Nation-Jumpp

   replied, “Yes, that means you’re fired.”

35. Plaintiff respectfully requested permission to speak and began to say “I was so thrilled with

   the positioning of my patient” and Ms. Atkins abruptly puts her hand across Mr. Iodice’s

   face, touching his lips and shouts “Ms. Nation-Jumpp leave your office right now! Ms.

   Nation-Jumpp leave your office right now!” Ms. Nation-Jump hurries to exit her own office



                                              7
     Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 8 of 15



   and allowing Ms. Atkins to aggressively shout at Plaintiff by stating “What were you going

   say, my little nigger! My little monkey are terms of endearment! You should be ashamed

   of yourself! You took history in high school! You should be ashamed of yourself! You

   know the words nigger and monkey do not sit well with Black people!”

36. Mr. Iodice felt intimidated, threatened and humiliated as a white person at Ms. Atkins’s

   racially toned outburst at him and replied “That’s not what I said. You misunderstood.”

   Delegate Ifill, instead of representing Plaintiff’s interest during this process, proceeded to

   also verbally attack him along with Ms. Atkins by stating “You still do not understand! All

   you do is think of yourself! “He’s selfish! He only thinks of himself!”

37. Ms. Nation-Jumpp eventually returned to her office, but allowed Ms. Atkins to continue

   her verbal assault on Plaintiff. Indeed, Ms. Nation-Jumpp seemed to acquiesce with Ms.

   Atkins when Ms. Atkins threatened Mr. Iodice’s livelihood by trying to force him to resign

   by stating “This can be reported to the ethics committee. You could lose your license. You

   can resign now, and work wherever you want to, with no issues, and you can go on with

   your life. If you don’t know now, you can call me tomorrow.” Plaintiff was perplexed at

   this new request to resign, as he thought that Ms. Nation-Jumpp had already terminated

   him.

38. On October 21, 2019 Ms. Atkins called Mr. Iodice to inquire about whether he had agreed

   to resign, to which he replied no and he wanted to grieve his case pursuant to the Union’s

   CBA. Ms. Atkins did not sound pleased with Plaintiff’s decision.

39. Cardinal Cooke did not inform the Union of Plaintiff’s termination in accordance with

   Article XXIX until October 29, 2019, twelve (12) days after the alleged termination in a

   letter containing various misrepresentations of fact. See Exhibit 6.



                                             8
      Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 9 of 15



40. On, or about, October 30, 2019 Plaintiff received a call from a co-worker who was a social

   worker at Cardinal Cooke who informed him that prior to his termination Ms. Drax was

   brazenly soliciting signatures on a petition that she was circulating to try to get him

   terminated. Management did not prevent Ms. Drax from circulating her petition.

41. Upon his termination, Plaintiff immediately applied for unemployment benefits, however

   Cardinal Cooke unjustifiably opposed Plaintiff’s application for unemployment, alleging

   falsehoods such as claiming that Plaintiff referred to a child as a little monkey in front of

   staff and the family of the child. See Exhibit 7 (emphasis added).

42. The Administrative Law Judge rejected Cardinal Cooke’s opposition and granted Plaintiff

   unemployment benefits. See Exhibit 8.

43. A few days before Plaintiff’s November 18, 2019 3rd Step Grievance, Plaintiff met with Al

   Sherman a Union Supervisor and explained to him that Ms. Atkins had previously

   exhibited bias and aggression toward him because he was white and tried to force him to

   resign and thus, he did not feel comfortable with her representing his interest. Mr. Sherman

   understood Plaintiff’s concerns and assured him that Julio Vives (“Mr. Vives”) would be

   representing him at the forthcoming grievance hearing.

44. Plaintiff tried to call Mr. Vives on multiple occasions, but he did not return Plaintiff’s call.

45. On November 18, 2019 Plaintiff arrived at the grievance hearing and encountered Ms.

   Atkins. Plaintiff inquired whether Mr. Vives was coming to represent him and Ms. Atkins

   replied with the same hostility towards him “It is not Julio’s job to represent you, it is my

   job!” Ms. Atkins did not consult with Plaintiff or prepare him in any sort, prior to the

   Grievance’s commencement.




                                               9
     Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 10 of 15



46. On November 25, 2019 Ms. Nation-Jumpp sent a pro forma letter to Ms. Atkins

   acknowledging the November 18, 2019 grievance, incorporating falsehoods such as, inter

   alia, “the Union’s remedy is that Mr. Iodice be reinstated with no back pay, sensitivity

   training, a change in unit, and a last chance agreement.” See Exhibit 9. However, the

   Union, through Ms. Atkins, never suggested that Mr. Iodice be reinstated, but rather, Ms.

   Atkins tried to force him to resign or risk losing his license. Unsurprisingly, the letter stated

   that Cardinal Cooke would reject the Union’s suggested remedy.

47. On December 5, 2019 Plaintiff sent an email to 1199’s Executive Vice President Milly

   Silva explaining the bias and hostility he experienced from Ms. Atkins and requested that

   the Union assign him another representative to handle his appeal. See Exhibit 10.

48. Mr. Iodice tried to email Mr. Vives directly but Mr. Vives began to block his emails. See

   Exhibit 11.

49. On February 24, 2020 Mr. Iodice received a letter from Mr. Vives stating that the Union

   will represent him for his arbitration. At this juncture, Plaintiff is not interested in the

   Union representing him, as they have already displayed bias against him and a total

   disregard for his rights and thus, Plaintiff does not believe that the Union’s representatives

   will represent him in a fair and unbiased manner.

50. During this process Mr. Iodice has experienced and continue to experience extreme

   emotional stress and mental anguish, which has affected his relations at home with his

   family. Plaintiff had to visit his doctor on multiple occasions and has been prescribed

   medication which he currently takes for his emotional stress.

                           AS AND FOR A FIRST CAUSE OF ACTION

                                   (Discrimination Pursuant to 42 U.S.C. §1981)



                                              10
     Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 11 of 15



51. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

52. Defendants discriminated against Plaintiff by treating him differently and creating a

   hostile work environment due to his race in violation of the law; Defendants would not

   have treated Plaintiff as such if he were African-American, and there is no non-

   discriminatory basis for Plaintiff’s treatment.

53. Accordingly, Defendants are liable to Plaintiff for violations of his rights under the law.

                           AS AND FOR A SECOND CAUSE OF ACTION

                                   (Discrimination Pursuant to SHRL)
54. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

55. Defendants discriminated against Plaintiff by treating him differently and creating a

   hostile work environment due to his race in violation of the law; Defendants would not

   have treated Plaintiff as such if he were African-American, and there is no non-

   discriminatory basis for Plaintiff’s treatment.

56. Accordingly, Defendants are liable to Plaintiff for violations of his rights under the law.


                           AS AND FOR A THIRD CAUSE OF ACTION
                                   (Discrimination Pursuant to CHRL)
57. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

58. Defendants discriminated against Plaintiff by treating him differently and creating a

   hostile work environment due to his race in violation of the law; Defendants would not

   have treated Plaintiff as such if he were African-American, and there is no non-

   discriminatory basis for Plaintiff’s treatment.

                                             11
     Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 12 of 15



59. Accordingly, Defendants are liable to Plaintiff for violations of his rights under the law.

                           AS AND FOR A FOURTH CAUSE OF ACTION
                                   (Conspiracy To Discriminate Pursuant to 42 U.S.C. §1985)
60. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

61. Defendants conspired to deny Plaintiff of privileges and immunities under the law due to

   his race.

62. Accordingly, Defendants are liable to Plaintiff for violations of his rights under the law.

                           AS AND FOR A FIFTH CAUSE OF ACTION
                                   (Aiding and Abetting Under SHRL)
63. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

64. Defendants aided and abetted discrimination against Plaintiff because of his race.

65. Accordingly, Defendants are liable to Plaintiff for violations of his rights under the law.

                           AS AND FOR A SIXTH CAUSE OF ACTION
                                   (Aiding and Abetting Under CHRL)
66. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

67. Defendants aided and abetted discrimination against Plaintiff because of his race.

68. Accordingly, Defendants are liable to Plaintiff for violations of his rights under the law.

                           AS AND FOR A SIXTH CAUSE OF ACTION
           (Breach of Duty of Fair Representation & Collective Bargaining Agreement)
69. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

70. The Union had a fiduciary duty to fairly represent Plaintiff’s interest in the Grievance

                                             12
     Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 13 of 15



   process but failed to do so and were totally derelict of their duties which proximately

   caused Plaintiff harm.

71. Cardinal Cooke violated the CBA by terminating Plaintiff’s employment without cause

   and discriminated against him.

72. Accordingly, 1199 and Cardinal Cooke are liable to Plaintiff for their respective breach

   and violation.

                            AS AND FOR A SEVENTH CAUSE OF ACTION
                            (Negligent Supervision, Hire, and Retention)
73. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

74. The Union and Cardinal Cooke had a fiduciary duty to supervise and hire individuals that

   would not violate Plaintiff’s rights but failed to do so and/or were totally derelict of their

   duties which proximately caused Plaintiff harm.

75. Accordingly, 1199 and Cardinal Cooke are liable to Plaintiff for their breach.

                            AS AND FOR AN EIGHTH CAUSE OF ACTION
                            (Negligent Infliction of Emotional Distress)
76. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

77. The Union and Cardinal Cooke had a fiduciary duty to not cause Plaintiff emotional distress

   by fulfilling its legal obligations owed to Plaintiff, but failed to do so and/or were totally

   derelict of their duties which proximately caused Plaintiff harm.

78. Accordingly, 1199 and Cardinal Cooke are liable to Plaintiff for their breach.

                                   DEMAND FOR RELIEF

   WHEREFORE, Plaintiffs demand judgment against the Defendants as follows:


                                             13
     Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 14 of 15



•   Awarding compensatory and emotional damages to Plaintiff for the injuries they sustained

    in an amount to be determined by a jury, plus interest;

•   Awarding punitive and exemplary damages in an amount to be determined by a jury;

•   Awarding litigation costs and disbursements to Plaintiff, including but not limited to,

    reasonable attorney’s fees in this action; and

•   Such other and further relief as this Court may deem just and proper.



    Dated: June 2, 2020
    New York, NY
                                                         FLORESTAL LAW FIRM, PLLC
                                                         Attorneys for Plaintiff

                                                         By:s/
                                                             Marcel Florestal, Esq.
                                                             48 Wall Street, Suite 11
                                                             New York, NY 10005
                                                             Tel: (212) 918-4416
                                                             Fax: (646) 417-7777
                                                             marcel@florestallaw.com




                                             14
Case 1:20-cv-04217-KPF Document 1 Filed 06/02/20 Page 15 of 15




                                                         20-4217
